Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-8, 10-12 & 14-26 are allowed.

Claims 12-15, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 04 OCT 21, is hereby withdrawn and claims 12-15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Applicant has amended independent claims 1 & 11 to overcome the previous rejection.  Applicant has added the language of canceled dependent claims 9 & 13 to independent claims 1 & 11 which was indicated as being allowable in the previous office action if rewritten in independent form including all the language of any base claims.  Claims 16-26 were already considered allowable in the previous office action.  As a result of Applicant’s amendment, all independent claims now contain claim language which was previously indicated as being allowable and the application is now in condition for allowance.  

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the prior art of record does not teach or fairly suggest a circuit interrupting device comprising all the features as recited in the claims and in combination with the single-gang housing further comprising a front face, wherein the first, second and third conductors are positioned at different distances with respect to the front face when in the first position, and wherein at least two of the first, second, and third electrical conductors are positioned at a substantially same distance with respect to the front face when in the second position.

Claims 2-8 & 10 are allowable as they depend from claim 1, which is also allowable.

Claim 11 is allowable because the prior art of record does not teach or fairly suggest a circuit interrupting device comprising all the features as recited in the claims and in combination with the single-gang housing further comprising a front face, wherein the first, second and third conductors are positioned at different distances with respect to the front face when in the first position, and wherein at least two of the first, second, and third electrical conductors are positioned at a substantially same distance with respect to the front face when in the second position.

Claims 12, 14 & 15 are allowable as they depend from claim 11, which is also allowable.

Claim 16 is allowable because the prior art of record does not teach or fairly suggest a circuit interrupting device comprising all the features as recited in the claims and in combination with magnetic shielding being absent from at least one of the top or bottom surfaces of each of the first and the second sensors, wherein at least one of the first sensor and the second sensor are configured to detect at least one fault.

Claims 17-26 are allowable as they depend from claim 16, which is also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839